USCA4 Appeal: 21-7675      Doc: 14         Filed: 10/24/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7675


        WILLIAM D. CREDLE,

                             Plaintiff - Appellant,

                      v.

        ROY COOPER; ERIK A. HOOKS; TODD ISHEE; PAULA SMITH; MICHAEL
        REGAN; MIKE CAUSEY; JAMES VAUGHAN; DOCTOR EVANS; NURSE
        HUX; UNIT MANAGER DUNLOW,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:21-ct-03162-D)


        Submitted: September 16, 2022                                 Decided: October 24, 2022


        Before HARRIS and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        William D. Credle, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7675      Doc: 14        Filed: 10/24/2022     Pg: 2 of 2




        PER CURIAM:

              William D. Credle appeals the district court’s order dismissing, pursuant to

        28 U.S.C. § 1915A(b)(1), his 42 U.S.C. § 1983 action alleging First, Eighth, and

        Fourteenth Amendment violations by defendants. We have reviewed the record and find

        no reversible error. Accordingly, we affirm the district court’s order. Credle v. Cooper,

        No. 5:21-ct-03162-D, 2021 WL 5822264 (E.D.N.C. Nov. 18, 2021). We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2